DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-37, 39-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20 of U.S. Patent No. 10,307,568 to Rogers. Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely broader in scope than the claims of US 10307568 and require nearly identical fundamental, structural limitations with in the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 27-46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 4,815,450 to Patel in view of U.S. Patent No. 9,066,655 to Stefanchik et al. 
In regard to claims 27, 36 and 39, Patel discloses a stiffening assembly comprising: an outer tube 9 including a longitudinal axis (or middle, unlabeled wall which separates chambers 14 and 28; an inner tube (i.e. innermost wall 9) extending along the longitudinal axis; and a plurality of elements 33 between the outer tube and the inner tube and separate from the outer tube and the inner tube, wherein the stiffening assembly is adjustable between a flexible state in which each element of the plurality of elements is movable and a stiffened state in which an applied vacuum clamps the plurality of elements between the outer and inner tubes such that a transfer of forces between the plurality of elements stiffens the stiffening assembly (See Fig. 5-6 and Col. 6, Lines 8-59).  Patel clearly disclose the use of spheres 33 movably disposed within chamber 28 to impart rigidity to the instrument but are silent with respect to a plurality of laminar elements used to transfer forces therebetween to impart stiffness to the device, and wherein at least one laminar element of the plurality of laminar elements has a different thickness than at least another laminar element of the plurality of laminar elements. Stefanchik et al. teach of an analogous endoscopic device comprising a stiffening element 16 attached thereto (See Figs. 1-4 and Col. 2, Lines 7-47). Specifically, the stiffening element comprises a plurality of elongate members 26 which impart rigidity to the device upon application of a vacuum to the stiffening member (See Col. 5, Lines 10 — Col. 6, Line 29 and Col. 7, Line 41 — Col. 8, Line 24). Stefanchik et al. explicitly teach the elongate members as being a plurality of laminar elements that be used in combination with or without spherical members (See Col. 6, Lines 63-67).  Stefanchik et al. explicitly teach that the length, size and shape of each elongate member may be varied (See Col. 5, Lines 37-41).  It would have been obvious to one skilled in the art at the time the invention was made to provide a plurality of elongate laminar members within the circumscribing vacuum chamber of Patel to provide an alternate means of easily and effectively imparting rigidity to the device as desired and dedicated by the procedure at hand as taught by Stefanchik et al.
In regard to claims 28 and 40, Patel, as modified by Stefanchik et al., disclose a stiffening assembly, wherein the plurality of laminar elements are positioned around the longitudinal axis to form a tubular arrangement (See Fig. 5-6 and Col. 6, Lines 8-59).  
In regard to claims 29 and 43, Patel, as modified by Stefanchik et al., disclose a stiffening assembly, wherein a first laminar element of the plurality of laminar elements is a first radial distance from the longitudinal axis, and wherein a second laminar element of the plurality of laminar elements is a second radial distance from the longitudinal axis, the second radial distance being different from the first radial distance (See Col. 5, Lines 10 — Col. 6, Line 29 and Col. 7, Line 41 — Col. 8, Line 24 of Stefanchik et al.).
In regard to claims 30 and 44, Patel, as modified by Stefanchik et al., disclose a stiffening assembly, wherein a third laminar element of the plurality of laminar elements is a third radial distance from the longitudinal axis, the third radial distance being different from the second radial distance and the first radial distance (See Col. 5, Lines 10 — Col. 6, Line 29 and Col. 7, Line 41 — Col. 8, Line 24 of Stefanchik et al.).
In regard to claims 31 and 45, Patel, as modified by Stefanchik et al., disclose a stiffening assembly, wherein a cross-section of each laminar element of the plurality of laminar elements is rounded (See Col. 5, Lines 37-41 of Stefanchik et al.).
In regard to claim 32, Patel, as modified by Stefanchik et al., disclose a stiffening assembly, wherein a cross-section of each laminar element of the plurality of laminar elements is rectangular (See Col. 5, Lines 37-41 of Stefanchik et al.).
In regard to claims 33 and 46, Patel, as modified by Stefanchik et al., disclose a stiffening assembly, wherein at least one laminar element of the plurality of laminar elements has a different axial length than at least another laminar element of the plurality of laminar elements (See Col. 5, Lines 37-41 of Stefanchik et al.).
In regard to claim 34, Patel, as modified by Stefanchik et al., disclose a stiffening assembly, wherein a distal end of a first laminar element of the plurality of laminar elements terminates proximal to a distal end of a second laminar element of the plurality of laminar elements (See Col. 5, Lines 10-41 of Stefanchik et al.).
In regard to claim 35, Patel, as modified by Stefanchik et al., disclose a stiffening assembly, wherein in the stiffened state, a distal end of the stiffening assembly is more flexible than a proximal end of the stiffening assembly (See Col. 5, Lines 10-41 of Stefanchik et al.).
In regard to claim 37, Patel, as modified by Stefanchik et al., disclose a medical instrument, wherein the guide tube includes a central channel (See Figs. 5-6 and Col 6, Lines 8-59).  
In regard to claim 38, Patel, as modified by Stefanchik et al., disclose a medical instrument, wherein the guide tube includes an endoscope (See Figs. 5-6 and Col 6, Lines 8-59).  
In regard to claim 41, Patel, as modified by Stefanchik et al., disclose a medical instrument, wherein in the flexible state, a liquid is present between the outer tube and the guide tube (See Figs. 5-6 and Col 6, Lines 8-59).  
In regard to claim 42, Patel, as modified by Stefanchik et al., disclose a medical instrument, wherein the outer tube is flexible inwardly toward the longitudinal axis when subjected to the applied vacuum (See Figs. 5-6 and Col 6, Lines 8-59).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
10/17/2022